 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ROBERT WAYNE HARRIS,                              Case No. 1:20-cv-00201-JDP (HC)
12                       Petitioner,                    ORDER TRANSFERRING CASE TO THE
                                                        UNITED STATES DISTRICT COURT FOR
13           v.                                         THE CENTRAL DISTRICT OF CALIFORNIA
14    SAN BERNARDINO,
15                       Respondent.
16

17          Petitioner Robert Wayne Harris, a state prisoner without counsel, seeks a writ of habeas

18   corpus under 28 U.S.C. § 2241. ECF No. 1. The petitioner is challenging a conviction from San

19   Bernardino County, which is in the Eastern Division of the Central District of California. Id.

20   Petitioner is currently incarcerated in Kern County, which is part of the Fresno Division of this

21   court. Under 28 U.S.C. § 2241(d), venue is proper in the judicial district where the petitioner was

22   convicted or the judicial district where petitioner is incarcerated. Therefore, both the Central

23   District of California and the Eastern District of California have concurrent jurisdiction. See

24   28 U.S.C. § 2241(d). Pursuant to Local Rule 120(f), a civil action that has not been commenced

25   in the appropriate court may, on the court’s own motion, be transferred. Because petitioner is
     attacking the validity of his San Bernardino County conviction, we will transfer this case to the
26
     Central District of California for the ease and convenience of the parties and the court. See id.
27

28
                                                        1
 1   Order

 2            1. This action is transferred to the Eastern Division of the United States District Court for
 3            the Central District of California; and
 4            2. All future filings shall reference the new case number assigned and shall be filed at:
 5
                                     United States District Court
 6                                   Central District of California
                                     Eastern Division
 7                                   3470 Twelfth Street
                                     Riverside, CA 92501-3801
 8

 9
     IT IS SO ORDERED.
10

11   Dated:      February 13, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
12

13
     No. 206.
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
